Citation Nr: 1217252	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  03-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine, with residuals of a compression fracture at the level of the first lumbar vertebra. 

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a fracture of the left (minor) clavicle. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the course of this appeal, the claims folder was transferred to the RO in Huntington, West Virginia.

The Veteran testified before two separate Veterans Law Judges (VLJs) in March 2004 and September 2009 travel Board and videoconference hearings; the hearing transcripts have been associated with the claims file.  The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In an April 2012 letter, the Veteran was offered the opportunity of a hearing before a third VLJ.  He was advised that if he did not respond within 30 days from the date of that letter, the Board would assume he did not want a third hearing and would proceed accordingly.  The Veteran did not respond to the letter.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2011).

The Board remanded the case to the RO for further development in May 2005 and in September 2010.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed degenerative joint disease of the right ankle is not etiologically related to service, or to a right ankle injury in service.

2.  The Veteran's lumbar spine disability has been manifested by between 40 and 82 degrees forward flexion in the thoracolumbar spine with objective evidence of pain; no ankylosis, and no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician. 

3.  The lumbar spine disability has manifested numbness, paresthesias, and pain which radiates into the left lower extremity associated with sciatica for the entire period of claim.   

4.  The Veteran has between 120 and 170 degrees flexion, and between 115 and 170 degrees abduction in the left (minor) shoulder with objective evidence of pain with range of motion testing; no additional limitations of range of motion or function due to pain; and no ankylosis, malunion, non-union, or dislocation of the humerus or clavicle. 


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine, with residuals of a compression fracture at the level of the first lumbar vertebra, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.159, 4.71a Diagnostic Code 5242 (2011). 

3.  The criteria for a separate 10 percent evaluation for neurological manifestations in the left lower extremity secondary to degenerative joint disease of the lumbar spine have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8620 (2011).

4.  The criteria for an evaluation in excess of 10 percent for residuals of fracture of the left (minor) clavicle have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5200-5203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  The Board finds that the VCAA notice requirements have been satisfied by correspondence dated in February 2002, June 2005, March 2006, and June 2008.  VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

March 2006 and June 2008 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473.  Despite the inadequate timing of these notices, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision, and it is not contended otherwise.  See Pelegrini, 18 Vet. App. 112; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency when it readjudicated the case in August 2009, September 2009, and July 2011 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  

The Veteran's service treatment records, VA treatment records, a private treatment report, VA examinations, and RO and Board hearing transcripts, have been associated with the claims file.  In a statement received from the Veteran's representative in August 2011, he noted that, in a September 2010 remand, the Board directed the RO to contact the Veteran's private chiropractor, Dr. J.K.T., to request copies of all records of treatment for the Veteran.  The Remand order stipulated that the Veteran should be requested to sign the necessary authorization for release of those private medical records.  Treatment reports from the Veteran's private chiropractor have not been associated with the claims file.  In a January 2011 letter to the Veteran, the RO requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, so that they could obtain treatment information from Dr. J.K.T.  The Veteran was also informed that he could obtain and send the information himself.  The Board notes that a copy of the January 2011 letter was also forwarded to the Veteran's representative at his last address of record, provided on VA Form 21-22a (Appointment of Individual as Claimant's Representative); however, the letter was returned because forwarding time had expired for this address.  

The Veteran subsequently returned the Authorization and Consent to Release Information form in January 2011, identifying only treatment at the Salem VA Medical Center for degenerative joint disease, the left clavicle, and the right ankle.  He stated that Dr. D. [at the VA Medical Center] had been treating him for these conditions, and that he had received injections at the Pain Management Center.  In light of the foregoing, the Board finds that the RO substantially complied with the terms of the September 2010 remand order.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board notes that the RO cannot obtain records from a private treatment provider without authorization and consent from the Veteran.  The record indicates that the Veteran received the Board's request for records from Dr. J.K.T., declined to provide the RO with authorization and consent to obtain those treatment reports, and instead identified current treatment at the VA medical center which was relevant to his current claims.

The Veteran was afforded an initial VA examination in October 2002.  38 C.F.R. § 3.159(c)(4) (2011).  During the Veteran's September 2009 and March 2004 Board hearings, the Veteran requested new VA examinations to properly assess the extent of his disabilities.  The Veteran was accordingly afforded new VA examinations in September 2005, March 2006, July 2009, and June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disabilities on his occupational or daily activities.  

The Board finds that VA has fulfilled its duty to assist the Veteran by providing a contemporaneous medical examination in June 2011, and the Board finds that this examination is sufficient for determining the Veteran's current level of disability and it is sufficient in addressing the etiology of the Veteran's claimed right ankle disability.  The Veteran's representative asserts, in an August 2011 statement, that the most recent VA examination fails to comply with the Board's remand instructions.  He asserts that no rationale was given for the VA examiner's opinion, or alternately that such a statement was "ridiculous."  The Board has reviewed the June 2011 opinion with respect to service connection, and finds that the rationale provided was sufficient, well-reasoned, and was based on objective and probative evidence of record.  While the Veteran's representative additionally asserts that the Veteran's examinations for increased ratings also fail to comply with Board remand instructions, the Board finds no bases for this argument.  The Board finds that the Veteran and his representative's mere disagreement with the result of an examination is an insufficient basis for reexamination under 38 C.F.R. § 3.327 (2011), which specifies that a reexamination will be required if the evidence indicates a material change in the disability or that the rating may be incorrect.  As there is no indication that the Veteran has sustained a material change in disability, or that the rating may be incorrect, the Board finds that a remand for a new VA examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

1.  Service Connection 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the merits, generally, there must be (1) medical evidence of  a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the Veteran twisted his right ankle while at a party in April 1964.  He had swelling and pain in the right ankle over the medial malleolus.  X-rays were negative.  The diagnosis was ankle sprain.  He was treated with an ace wrap, hot soaks, and no marching for three days.  

Service treatment records show that the Veteran injured his right ankle again in June 1966 while playing softball, diagnosed as a right ankle sprain.  He was seen for a follow-up examination one week after his injury and was noted to have a slight hematoma below the lateral malleolus which had decreased considerably.  The Veteran was treated with an ace wrap and hot soaks.  He was seen two weeks following his injury with slight swelling and tenderness.  

Service treatment records show no complaints were noted in the following months.  An October 1966 separation examination, a February 1967 examination for the Ready Reserves, and a February 1968 reenlistment examination do not reflect any complaints or diagnoses relating to the right ankle. 

In a December 2003 statement, the Veteran indicated that he had increasing right ankle pain and he was scheduled to see a podiatrist.  During a March 2004 Board hearing, the Veteran reported that he was told by a podiatrist that he had a stress fracture in the right ankle.  

A VA treatment report dated in December 2004 shows that podiatry was established for the Veteran as a diabetic care patient.  The Veteran wore orthotics prescribed by VA.  He was seen for follow-up for diagnosed neuritis in the right foot.  

During the September 2005 DRO hearing, the Veteran reported current treatment for his right foot with orthotics which he received at VA.  He indicated that he sprained his ankle badly in service, but did not indicate any treatment for his right ankle between his initial injuries in 1964 and 1966, and his current treatment at VA in 2004.  However, the Veteran indicated that his right ankle "hurt all along" but stated that he had Tylenol prescribed for pain in his back, and that it probably went into his foot.  

A March 2006 VA examination included a review of the Veteran's claims file.  Findings from the Veteran's service treatment records were discussed in detail.  The Veteran stated that he thought he was seen at VA for right ankle complaints in the late 1960s or 1970s.  The Veteran was seeing a podiatrist at VA, and was last seen one year prior.  The VA examiner did note that the Veteran was able to deliver mail for 30 years prior to his retirement in 2000.  At the time of the examination, the Veteran worked 20 to 25 hours a week cleaning up at a church.  He lost no time from work due to his right ankle.  A physical examination was completed.   
March 2006 VA x-rays of the right ankle show that there was no evidence of fractures, subluxation, or areas of bone destruction.  There were mild osteoarthritic changes as well as a sharp plantar spur.  The Veteran was diagnosed with mild degenerative joint disease changes.  The VA examiner stated that a plantar spur of the right calcaneus was not due to the Veteran's right ankle sprain.

The VA examiner stated that a history of the Veteran having been seen on two occasions with some follow-up examinations for a sprain of the right ankle and that a separation physical examination made no mention of right ankle problems.  The examiner offered the opinion that it was more likely than not that the Veteran's right ankle problem had completely resolved at the time of his separation physical examination.    The VA examiner opined that it was more likely than not that his present right ankle problems were not due to his in-service right ankle sprains, nor would his present problems be caused by any aggravation due to his in-service right ankle sprains.  In reaching this opinion, the VA examiner relied on the Veteran's report that it was not until the late 1960s or 1970s that he complained of a problem with his right ankle.

A June 2011 VA examination included a review of the claims file.  VA treatment notes included an August 2004 podiatry note and x-rays.  The Veteran was seen with a painful right foot, and he reported that he was told that he had a stress fracture at one time.  X-rays taken in August 2004 showed no evidence of acute fracture or dislocation; however, periosteal reaction of the proximal second phalanx was consistent with prior stress fracture.  Tarsal and ankle arthritic changes were also prominent.  A physical examination was completed in conjunction with the Veteran's VA examination.  

The VA examiner opined in June 2011 that the Veteran did have a right ankle sprain that resolved.  He stated that the Veteran's degenerative joint disease of the right ankle was unrelated to his in-service sprain.  He provided the following rationale:  A review of the claims file revealed a right ankle sprain.  In-service x-rays were negative.  The Veteran sprained his right ankle again while playing softball in service with no significant lasting abnormalities thereafter.  The Veteran's discharge physical did not reveal a chronic condition of the right ankle and he was able to enter the inactive reserves.  A review of the Veteran's claims file did not reveal a traumatic residual to the right ankle.  There was a lack of post-military care for a right ankle condition soon after discharge.  The Veteran had no limitations as a letter carrier for the post office related to his right ankle.  A review of VA treatment records revealed no consult to see an orthopedist for right ankle care.  The VA examiner opined that the degenerative findings on x-ray were more likely than not from wear associated with aging.  The VA examiner reasonsed that there were no objective findings showing traumatic arthritis, and there was no instability of the right ankle.  Based on a review of the claims file, care shown on the VA electronic record, and the Veteran's interview and examination, the VA examiner opined that the Veteran did not have a current right ankle disability associated with his in-service right ankle sprain.  

The Veteran reported that he "thought" he was seen at VA in the late 1960s or 1970s for his right ankle, that his ankle has "hurt all along," and that he has a stress fracture in the right ankle.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), he is not capable of making medical conclusions such as diagnosing a stress fracture, which is not visible and which requires specific diagnostic testing to reveal.  Thus, while the veteran is competent to report what comes to him through his senses, he does not have medical expertise to diagnose a stress fracture.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency and credibility).  

However, the Federal Circuit Court has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include considering and weighing the absence of contemporary medical evidence, as one factor, along with other factors, against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465.  

In the present case, the Veteran is competent to report treatment in the 1960s or 1970s, having pain in the right ankle all along, and being told that he has a stress fracture in the right ankle; however, the Board ultimately finds that these statements asserting continuous symptoms after service are not credible.  The Board finds it probative that there were no complaints related to the right ankle shown at the time of the October 1966 separation examination.  The Veteran reported during a March 2006 VA examination that he thought he was seen at VA for the right ankle in the late 1960s or 1970s; however, inconsistent with this statement, during a September 2009 Board hearing, the Veteran denied having received any treatment for the right ankle at VA or privately since service, other than orthotic shoes currently prescribed.  The Board finds that these inconsistencies in the Veteran's statements weigh against the credibility.  Even one incident of treatment during the decades after service, if true, would not establish continuity of symptoms of the ankle from service separation to the present. 

Other evidence tending to weigh against a finding of continuous post-service ankle symptomatology includes physical examinations dated in the late 1960s associated with the Veteran's service treatment records, to include a February 1967 examination for the Ready Reserves and a February 1968 reenlistment examination, which do not reflect any complaints or diagnoses relating to the right ankle.  The Board finds that these documents, as well as the absence of complaints or treatment shown by the record until the initiation of the Veteran's present claim as one additional factor, weigh against the credibility of the Veteran's recent assertion for compensation purposes that his right ankle hurt all along.  

The Board additionally finds it probative that the Veteran was able to work for at least 30 to 35 years as a letter carrier prior to his retirement in 2000 without any treatment for what is now reported to have been a right ankle disorder.  The Veteran has indicated that he did not lose time at work due to his right ankle.  Although the Veteran reported that he was told he had a stress fracture in the right ankle, August 2004 VA x-rays showed a history of stress fracture in the proximal second phalanx.  The Board notes that the proximal second phalanx bone is located in toes, and not the ankle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1413 (30th ed. 2003).  This statement also weighs against the Veteran's credibility.  In light of the foregoing, the Board finds that the Veteran has not provided credible lay evidence of continuity of symptomatology of right ankle disorder from service separation.  

The Veteran has been currently diagnosed with degenerative joint disease in the right ankle.  March 2006 and June 2011 VA examiners both opined that the Veteran's right ankle disability, diagnosed as degenerative joint disease, was not likely related to his right ankle sprain in service, and was more likely related to the non-service-related etiology of wear associated with aging.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  

In this case, the Board finds that the VA opinions of record are probative.  VA examinations are based on a review of the claims file, to include service treatment records and VA treatment records, as well as interview and examination of the Veteran.  The findings noted in the VA examination reports were factually accurate.  Based on objective findings in service treatment records, to include x-rays, clinical records, a separation physical examination, and post-separation examinations, the VA examiners concluded that the Veteran's right ankle sprains in service had resolved.  

Based on objective findings shown by the record, to include x-ray evidence which showed no evidence of traumatic arthritis, and no instability of the right ankle, the June 2011 VA examiner opined that degenerative joint disease was more likely due to non-service-related wear associated with aging.  Additionally, VA examiners relied on the accurate fact that the Veteran did not have treatment shown for the right ankle for many years after service, and was able to work as a letter carrier for 30 years after service.  The Board finds that the VA opinions of record are well reasoned, are based on objective findings of record, and take into consideration the Veteran's reports, although ultimately relying on the accurate factual assumption of no continuous symptoms since service separation.  For these reasons, the Board finds the VA opinions of record are probative with respect to the assessing the etiology of the Veteran's current right ankle disability.  Based on these opinions, the Board finds that the Veteran's currently diagnosed degenerative joint disease of the right ankle is not etiologically related to service, or to a right ankle injury in service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service-connection for residuals of a right ankle injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

2.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994). 

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations. Id. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Rating Lumbar Spine Disability

Substantive changes were made twice to the portion of the Rating Schedule that addresses spine disease, including intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 -349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes became effective on September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).  The new criteria include a revision of 38 C.F.R. 
§ 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine. 

The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has interpreted that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, both the old and the new regulations will be considered for the period after the change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002); see also Dudnick v. Brown, 10 Vet. App. 79 (1997).  Thus, the Board must also consider the applicable criteria in effect prior to the most recent amendment. 

The Veteran was initially assigned a 20 percent evaluation under Diagnostic Code 5295-5285 from January 1973.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Veteran filed the current claim for increased rating in October 2001. 

Diagnostic Code 5285, which sets forth the rating criteria for residuals of vertebral fractures, contemplates a 100 percent evaluation with cord involvement, when bedridden or requiring long leg braces.  Without cord involvement, but with abnormal mobility requiring a neck brace, a 60 percent evaluation is assigned.  In other cases, the disability is rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002). 

Diagnostic Code 5292, in effect prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent evaluation is assigned with moderate limitation of motion, and a 40 percent evaluation is assigned with severe limitation of motion.  Id. 

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

As noted, effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345 -54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted. If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes. 

Finally, effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above. 

The revised General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

Under the General Formula, a 10 percent evaluation is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2011).  A higher 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011)

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.

An October 2002 VA examination included a review of the Veteran's medical history.  The Veteran's back was tender at L1 to L3.  There was no fixed deformity.  Muscles were normal and there was no muscle spasm.  The Veteran had 84 degrees forward flexion, 82 degrees forward flexion after fatiguing with no complaints of pain, 35 degrees extension, and 45 degrees left and right rotation with pain.  Strength was normal.  Light touch sensation and pain sensation were decreased in the left lower extremity.  The diagnosis was residuals of compression fracture of L1 with associated mild, diffuse osteoporosis of the spine and minimal degenerative joint disease.

During a September 2005 VA examination, the Veteran reported neurological symptoms related to his low back condition.  The Veteran was noted to have a diagnosis of diabetes mellitus.  The claims file was reviewed and the Veteran's medical history was discussed.  The Veteran reported having pain in the lumbosacral spine with radiation of pain down the left leg to the toes of the left foot.  He reported weakness and stiffness in the back.  The Veteran took Tylenol for pain.  A physical examination shows that the Veteran had tenderness at T10 to L3.  The muscles were normal.  There was no muscle spasm.  The Veteran had 40 degrees flexion, 25 degrees extension, 30 degrees left and right lateral flexion, and 35 degrees left and right rotation.  The VA examiner noted that there was no additional decrease in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Gait was normal.  An examination of the lower extremities shows that strength and reflexes were normal.  When tested for peripheral neuropathy, light touch sensation and pain were decreased in the left lower extremity.

A July 2009 VA examination shows that the Veteran reported pain and weakness in the low back with radiation of pain down the left leg to his left foot.  A physical examination shows that the Veteran had normal strength, pulses, reflex, hair growth, and warmth in the lower extremities.  The lumbosacral spine was tender at L1.  There was no deformity or swelling.  The muscles were normal.  There was no muscle spasm.  The Veteran had 70 degrees flexion, 30 degrees extension, 40 degrees right and left lateral flexion, and 37 degrees right and left rotation, all with pain.  Range of motion was not reduced due to pain after fatiguing.  The Veteran was diagnosed with moderate degenerative changes in the lumbar spine with no evidence of compression fracture of L1.    

During a June 2011 VA examination, the Veteran described having mild, chronic pain in the lower back as well as stiffness and weakness. He reported that pain was constant, but denied flare-ups.  He denied having numbness, paresthesias, or weakness in the legs or feet.  He did not have any incapacitating episodes of spine diseases.  A physical examination did not reflect muscle spasm, atrophy, guarding, tenderness or weakness in the lumbar spine.  The Veteran had 80 degrees flexion, 26 degrees extension, 30 degrees left and right lateral flexion, and 30 degrees left and right rotation.  He had objective evidence of pain with motion.  There was pain following repetitive motion with no additional limitations after three repetitions of range of motion.  A detailed neurological examination shows that reflex, motor, and sensory examinations were for the most part normal.  The Veteran did have decreased sensation to vibration in the lower extremities.  The Veteran was diagnosed with degenerative changes to the lumbar spine with no MRI evidence of a residual compression fracture of L1, though past x-rays of the spine were noted to reveal these findings.  

A December 2003 letter from the Veteran's private chiropractor shows that recent x-rays revealed slightly increased degeneration in the back.  The general range of motion in the low back was noted to be good considering his age.  The chiropractor noted that he had witnessed restriction in the ability to bend and lift due to acute flare-ups of his condition. 

VA treatment records dated from 2002 to 2010 reflect low back pain and discomfort.  The Veteran has been treated with medication, physical therapy, and lumbar spine injections.  A December 2007 VA treatment report shows that the Veteran additionally reported that pain radiated into the left lower extremity.  The Veteran had decreased light touch sensation in the lateral aspect of the left lower extremity as compared to the right.  He was diagnosed with low back pain with sciatica.  

As noted above, the Veteran was initially assigned a 20 percent evaluation under Diagnostic Code 5295-5285 from 1973.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  A November 2002 rating decision shows that the RO assigned a 10 percent evaluation for characteristic painful motion under Diagnostic Code 5295, and an additional 10 percent evaluation was assigned under Diagnostic Code 5285 for demonstrable deformity of a vertebral body.  

Diagnostic Code 5285 (residuals of vertebral fractures) directs that in cases without cord involvement, and without abnormal mobility requiring a neck brace, the disability is to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  The Veteran's lumbar spine disability was accordingly rated as analogous to lumbosacral strain under Diagnostic Code 5295.  

The Veteran was assigned a 10 percent evaluation under Diagnostic Code 5295 based on characteristic painful motion.  Diagnostic Code 5295, applicable in this case both prior to and from September 26, 2003, provides for a higher 20 percent evaluation when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  Physical examinations completed during the October 2002, September 2005, July 2009, and June 2011 VA examinations show no muscle spasm.  VA examinations reflect between 30 to 45 degrees left and right rotation and left and right lateral flexion.  Because the evidence shows no muscle spasm on extreme forward bending or loss of lateral spine motion in a standing position, the Board finds a higher evaluation of 20 percent is not warranted under Diagnostic Code 5295 for any period.  

The Board has considered whether a higher evaluation would alternately be available to the Veteran under Diagnostic Code 5292, applicable in this case both prior to and from September 26, 2003.  Diagnostic Code 5292 assigns a 20 percent evaluation for moderate limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In October 2002 the Veteran had 82 degrees forward flexion in the thoracolumbar spine, 35 degrees extension, and 45 degrees left and right rotation.  The Veteran had pain with rotation.  A September 2005 VA examination reflects 40 degrees flexion, 25 degrees extension, 30 degrees left and right lateral flexion, and 35 degrees left and right rotation.  In July 2009, the Veteran had 70 degrees flexion, 30 degrees extension, 40 degrees right and left lateral flexion, and 37 degrees right and left rotation.  Finally, the most recent June 2011 VA examination reflects 80 degrees flexion, 26 degrees extension, 30 degrees left and right lateral flexion, and 30 degrees left and right rotation.  Pain was noted with range of motion testing in September 2005, July 2009, and June 2011.   

Although a September 2005 VA examination shows that the Veteran had only 40 degrees flexion in the lumbar spine, prior and subsequent VA examinations reflect a greater degree of forward flexion, ranging from 70 to 82 degrees; therefore, the Board finds, that the September 2005 finding is less representative of the actual forward flexion.  A December 2003 private chiropractor's note also indicated that range of motion in the lumbar spine was generally good.  The Board finds that, overall, the record does not reflect limitation of motion of the lumbar spine that more nearly approximates moderate limitation of motion to warrant a higher 20 percent evaluation under Diagnostic Code 5292.  Diagnostic Code 5293, which was in effect prior to September 23, 2002 provides a higher 20 percent evaluation for intervetrbral disc syndrome where the disability is moderate with recurring attacks.  For the reasons described above, the Board finds that the Veteran's lumbar spine disability is not shown to be moderate in degree, and the Veteran is not shown to have recurring attacks of intevertebral disc syndrome at any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5293, effective prior to September 23, 2002.

A September 2005 x-ray of the lumbar spine shows that the Veteran had satisfactory alignment.  There was a 10 percent compression fracture at the upper part of the L1 vertebral body.  The Veteran also had evidence of degenerative spurring and disc space narrowing.  July 2009 x-rays of the lumbosacral spine reflects a small Schmorl's node at the endplate of L1.  Anterior degenerative spurs were seen at all levels.  This was noted to indicate moderate degenerative disc disease.  The disc spaces and vertebral body heights were fairly well maintained.  A November 2010 MRI reflects mild spondylosis with small bulges at L4/5 and L5/S1 with mild foraminal narrowing.  The Veteran was, remotely, shown to have x-ray and MRI evidence of deformity of a vertebral body.  Accordingly, the Board finds that the RO correctly assigned an additional 10 percent evaluation under Diagnostic Code 5285.

The amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Codes 5293 and 5243 contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5243.  The Board has considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes.  The Veteran's June 2011 VA examination shows that the Veteran did not have any incapacitating episodes of spine diseases.  Incapacitating episodes were not otherwise indicated by prior VA examinations or by the VA treatment records.  The evidence does not show incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician secondary to the lumbar spine disability; therefore, a higher evaluation is not assignable under the revised Diagnostic Code 5293 or 5243 for any period.

For the rating period from September 26, 2003, the Board has considered whether a higher rating is warranted under the revised General Rating Formula for Diseases and Injuries of the Spine; however, the lumbar spine disability is not shown to result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis or abnormal kyphosis to warrant a higher 20 percent evaluation for this period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  An October 2002 VA examination reflects 82 degrees forward flexion in the thoracolumbar spine, a September 2005 VA examination reflects 40 degrees flexion, a July 2009 VA examination reflects 70 degrees flexion, and a June 2011 VA examination reflects 80 degrees flexion.  Pain was noted with forward flexion in September 2005 and June 2011, with no additional decrease in range of motion due to pain.  VA examinations reflect between 40 degrees and 82 degrees active flexion in the thoracolumbar spine; the majority the Veteran's examinations reflect between 70 and 82 degrees forward flexion with pain.  The combined range of motion of the spine on the examinations in September 2005 and June 2011 was greater than 120 degrees.  The range of motion testing of the spine on examination in October 2002 noted backward extension from 0 to 35 degrees and right lateral rotation from 0 to 45 degrees and did not provide findings regarding lateral flexion.  The Board finds that forward flexion is shown to be greater than 60 degrees, even with consideration of the limitations due to pain.  

VA examinations show that the Veteran had measurable ranges of motion in the spine; he did not have ankylosis of the thoracolumbar spine at any time during the course of this appeal.  The VA examination reports did not show evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis or abnormal kyphosis; therefore, the Board finds that even with consideration of the Veteran's functional loss, the  disability picture does not more nearly approximate the criteria for a higher 20 percent rating under Diagnostic Code 5242 that is applicable for the rating period from September 26, 2003.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, 8 Vet. App. at 206-7.  

Separate Rating for Neurological Manifestations

The Board notes that the revised General Rating Formula for Diseases and Injuries of the Spine, applicable from September 26, 2003, contemplates separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. 
§ 4.71a Note (1).  The Board has considered whether separate or higher evaluations are available to the Veteran based on neurological manifestations secondary to his lumbar spine disability.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a (2011).  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board finds that a 10 percent evaluation is warranted for sciatica of the left lower extremity under Diagnostic Code 8620 based on the Veteran's reports of numbness, parasthesias, and shooting pain in the left lower extremity, and objective evidence of decreased light touch sensation, and decreased sensation to pain and vibration shown on neurological examinations in October 2002, September 2005, December 2007, and June 2011.  The Board finds that, because there is objective evidence of neurological impairment in the left lower extremity dating back to at least October 2002, a 10 percent rating is warranted for the entire appeals period, as ratings under Diagnostic Code 8620 were available prior to the revisions in the General Rating Formula for Diseases and Injuries of the Spine.  

The Board finds that a higher 20 percent evaluation is not warranted under Diagnostic Code 8620 for left lower extremity sciatica for any period because the neurological symptoms are not shown to be moderate in degree at any time.  See 
38 C.F.R. § 4.124a.  While the Veteran reported sensory symptoms in the left lower extremity during the VA examinations and Board hearings, and he had objective evidence of decreased sensation to vibration, pain or pinprick and light touch, VA examinations show that he had normal motor and reflex examinations, muscle tone was normal, and there was no evidence of muscle atrophy.  The Board finds that a higher 20 percent evaluation is not warranted for any period because the Veteran's left lower extremity neurological symptoms are shown to be largely sensory and mild in degree.

VA examinations do not reflect complaints related to numbness or pain in the right lower extremity.  Neurological testing completed in association with October 2002, September 2005, and June 2011VA examinations reflect normal sensory, motor, or reflex in the right lower extremity.  The Veteran has not been diagnosed with radicular symptoms in the right lower extremity at any time during the course of this appeal; therefore, the Board finds that a separate evaluation is not warranted for neurological manifestations in the right lower extremity.

Residuals of a Fracture of the Left Clavicle 

The Veteran is service connected for disability of his left (minor) shoulder, which has been rated as 0 percent disabling from 1973, and 10 percent disabling from November 1976.  In October 2001, the Veteran filed a claim for increased rating. 

Diagnostic Code 5200 assigns a 20 percent evaluation for favorable ankylosis of the scapulohumeral articulation of the minor arm with abduction 60 degrees, where the individual can reach his mouth and head; a 30 percent evaluation for intermediate ankylosis of the minor arm between favorable and unfavorable; and a 40 percent evaluation for unfavorable ankylosis of the minor arm with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011). 

Limitation of motion for the shoulder in this case may be rated under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a (2011).  Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm to shoulder level, and a 30 percent evaluation for limitation of the minor arm to 25 degrees to the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011); See also 38 C.F.R. § 4.71a  Plate I (2011). 

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula.  A 20 percent evaluation is assigned for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  A 20 percent evaluation is the maximum available under Diagnostic Code 5203.  Id.  

During an October 2002 VA examination, the Veteran reported weakness in the left arm and shoulder and occasional swelling, and that he took Tylenol for pain.  A physical examination showed a deformity on the medial aspect of the left clavical.  The medical clavical was tender.  October 2002 x-rays revealed an old healed fracture of the left clavicle.  The acromioclavicular joint was normal.  Range of motion testing was not completed.  

During a September 2005 VA examination, the Veteran reported pain, weakness, and occasional stiffness of the left shoulder.  There was no swelling, heat or redness, and no instability, giving away, or locking of the shoulder.  The Veteran did have fatigability and lack of endurance of the left shoulder from the left clavicle fracture.  The VA examiner opined that flare-ups might cause increased pain, but no decrease in function.  The Veteran was noted to have an operation for a left rotator cuff problem in 2001.  He had no dislocation or recurrent subluxation.  There were no constitutional symptoms of inflammatory arthritis.  The Veteran was noted to be right handed.  

A physical examination in September 2005 showed that there was a tender, mild deformity in the mid portion of the left clavicle that was not unsightly.  There was no tenderness, laxity, swelling, or deformity in the left shoulder.  The Veteran had 120 degrees abduction in the left shoulder on active motion.  He had 90 degrees external rotation in the left shoulder on active motion.  There was no decrease in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays of the left shoulder showed three pins in the left humeral head, and this was noted to be from the Veteran's rotator cuff repair.   The VA examiner noted that this had nothing to do with the previous fracture of his clavicle.  X-rays showed an old healed fracture at the left clavicle.  The diagnosis was a status post rotator cuff repair of the left shoulder.  The VA examiner opined that the rotator cuff repair was more likely than not due to other factors and not due to the fracture of the left clavicle.  

A July 2009 VA examination report shows that the Veteran reported left shoulder pain and weakness.  The Veteran was noted to have fatigability and lack of endurance in the left shoulder area.  A physical examination showed that strength in the upper extremities was normal, no deformity, tenderness, laxity, or crepitus in the left shoulder, and normal muscles.  X-rays taken in July 2009 showed an old healed fracture/deformity of the mid-shaft of the clavicle.  Surgical hardware was present in the humeral head.  There was narrowing of the glenohumeral joint.  The impression was old surgical and traumatic changes.  There was 115 degrees abduction, 120 degrees flexion, 90 degrees internal rotation, and 80 degrees external rotation on active motion, all with pain.  There was no decrease in range of motion after fatiguing.  There was no decrease in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance on repetitive use.  The diagnosis was residuals of a fractured left clavicle, medial aspect and degenerative joint disease changes in the left shoulder with status postoperative findings not due to the fractured left clavicle.  
 
A June 2011 VA examination reflects pain in the left clavicle with weekly flare-ups.  The Veteran had a history of deformity in the left clavicle, and reported that he was able to work through pain, and he took Tylenol for pain.  A physical examination revealed a small notch to the mid clavicle.  The Veteran had 170 degrees flexion, 170 degrees abduction, 90 degrees internal rotation, and 90 degrees external rotation in the left shoulder with objective evidence of pain with active motion.  There was pain following repetitive motion with no additional limitations to motion after three repetitions.  The VA examiner additionally opined that the Veteran's mild limitations in his left shoulder range of motion were not related to his in-service left mid-distal clavicle fracture but rather to his past rotator cuff repair.  The Veteran had left clavicle soreness with no impact on range of motion.  

The Veteran was assigned a 10 percent evaluation under Diagnostic Code 5203 for impairment of the clavicle or scapula from 1976.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  During the current increased rating appeal, the evidence does not show nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula to warrant a rating under Diagnostic Code 5203.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  VA x-rays dated in October 2002, September 2005, and July 2009 do not reflect nonunion or dislocation in the clavicle or scapula, nor was any nonunion or dislocation noted on the Veteran's most recent June 2011 VA examination.  A September 2005 VA examiner noted that there was no dislocation or recurrent subluxation in the left shoulder.  Based on this evidence, the Board finds that a higher evaluation than 10 percent is not warranted under Diagnostic Code 5203 for any period.

The Board has considered whether a separate or higher evaluation is warranted under other potentially applicable Diagnostic Code provisions.  The evidence does not show limitation of motion of the minor arm at shoulder level to warrant a compensable under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  VA examinations dated in September 2005, and July 2009, and June 2011 show that the Veteran had between 120 and 170 degrees flexion and between 115 and 170 degrees abduction in the left shoulder with objective evidence of pain with range of motion testing; however, there were no additional limitations to range of motion or function due to pain.  The June 2011 VA examiner further noted that mild limitations in the Veteran's left shoulder range of motion were not related to his past left mid-distal clavicle fracture but rather were related to the nonservice-connected rotator cuff repair.  Therefore, the Board finds that the criteria for a higher 20 percent evaluation under Diagnostic Code 5201 is not more nearly approximated for any period.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, but finds the Veteran is not shown to have additional loss of motion or functional loss in the left shoulder due to pain, fatigability, incoordination, or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at App. 206-7.  

The Veteran is not shown to have ankylosis of the scapulohumeral articulation of the left shoulder to warrant a rating under Diagnostic Code 5200.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2011).  Range of motion testing was completed during September 2005 and June 2011 VA examination; no ankylosis was shown.  The Board notes that the Veteran is service connected for residuals of a fracture of the left clavicle; therefore, an evaluation under Diagnostic Code 5202 for impairment of the humerus, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has considered all the evidence, lay and medical, as it bears on the criteria pertinent to rating the disabilities.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  In all other instances, the lay evidence has been weighed and considered, along with the medical evidence, to determine the appropriate ratings.  

The Board has not overlooked the Veteran's statements with regard to the severity of his disabilities or specific reports of pain or other limiting factors or limitations of function described.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  During March 2004 and a September 2005 DRO hearing, the Veteran described his back pain and left clavicle pain in detail.  He indicated that he had radiation of pain into the left leg and foot.  The Veteran has also provided lay evidence respect to the presence of pain and the severity of such during various VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements with regard to his current pain are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in determining the assigned ratings.  The Veteran's reports of numbness and pain radiating into the left leg and foot have been considered in assigning his 10 percent evaluation based on neurological manifestations related to lumbar spine degenerative joint disease.  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected lumbar spine disability and residuals of a left clavicle fracture are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Higher ratings are available to the Veteran under the current rating criteria; however, as discussed above, the Veteran's disabilities were not of such a severity that a higher evaluation is warranted in this case. 

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  VA examinations show that the Veteran previously worked as a mail carrier and he retired in 2000.  During an October 2002 VA examination, the Veteran reported that he did not have problems with working in regard to his clavicle or back.  A July 2009 VA examination shows that the Veteran had been able to perform his past occupation with the postal service despite his back pain and shoulder problems, and he had missed little time from work.  Functional assessments associated with VA examinations indicate that he Veteran did not have problems with usual activities of daily living.  His pain has been managed with medication, and more recently with lumbar spine injections for his back.  What the Veteran has not shown in this case is that the manifestations of his lumbar spine disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, referral for adjudication under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

C.  Conclusions

Degenerative joint disease of the right ankle was not incurred or aggravated in service, arthritis did not manifest within a year following the Veteran's separation from service, and no nexus has been established between the Veteran's current disability and a right ankle sprain in service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has residuals of a right ankle injury etiologically related to active service.  

The preponderance of the evidence is against finding that degenerative joint disease of the lumbar spine, with residuals of a compression fracture at the level of the first lumbar vertebra, warrants a higher rating evaluation.  The Board concludes that the evidence supports a 10 percent rating for neurological manifestations in the left lower extremity secondary to degenerative joint disease of the lumbar spine.  

The preponderance of the evidence is against finding that residuals of fracture of the left (minor) clavicle warrants a higher rating evaluation.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a right ankle injury is denied.

An increased rating for degenerative joint disease of the lumbar spine, with residuals of a compression fracture at the level of the first lumbar vertebra, in excess of 20 percent, is denied.

A 10 percent rating, but no more, for neurological manifestations in the left lower extremity secondary to degenerative joint disease of the lumbar spine, is granted, subject to the law and regulations governing the payment of monetary benefits. 

An increased rating for residuals of fracture of the left (minor) clavicle, in excess of 10 percent, is denied.



			
          K. J. ALIBRANDO		MARK W. GREENSTREET
          Veterans Law Judge, 		Veterans Law Judge,
          Board of Veterans' Appeals 		Board of Veterans' Appeals



		
	J. PARKER
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


